     IICase 3:18-cv-00331-BEN-LL
     --(                               Document 411 Filed 10/23/20 PageID.24985 Page 1 of 2
       '

 1
2
3
4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11         STONE BREWING CO., LLC,                             Case No.: 3:18-cv-00331-BEN-JMA
12                                            Plaintiff,
                                                               ORDER GRANTING MOTIONS
13         V.                                                  FOR LEAVE TO FILE CERTAIN
                                                               DECLARATIONS AND EXHIBITS
14         MOLSON COORS BREWING CO.,
                                                               UNDER SEAL
           MILLERCOORS LLC, and DOES 1
15
           through 25, inclusive,
                                                               [ECF Nos. 366, 370, 373)
16                                         Defendants.
17
18               Concurrent with the Parties' briefing on Plaintiff Stone Brewing Company, LLC's
19         Objection to the Order Denying Plaintiffs Motion re Discovery Dispute, the Parties
20         moved to file under seal certain portions of their briefs, declarations, and supporting
21         exhibits.
22               The portions of the briefs, declarations, and exhibits sought to be sealed contain,
23         reference, or discuss commercially sensitive and proprietary business data. These
24         documents have been previously designated "Confidential" or "Confidential- Attorneys'
25         Eyes Only" pursuant to the Protective Order issued in this case. See ECF No. 54.
26         Specifically, these exhibits contain business information including detailed business
27         strategy and detailed agreements with third parties.
28
                                                           I
                                                                                     3:18-cv-00331-BEN-JMA
     Case 3:18-cv-00331-BEN-LL Document 411 Filed 10/23/20 PageID.24986 Page 2 of 2


 1          "[C]ompelling reasons sufficient to outweigh the public's interest in disclosure and
 2 justify sealing court records exist when such court files might ... become a vehicle for
 3    improper purposes, such as the use of records to ... release trade secrets." Kamakana v.
 4    City & Cnty. ofHonolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). A "trade secret may
 5    consist of any formula, pattern, device or compilation of information which is used in
 6    one's business, and which gives him an opportunity to obtain an advantage over
 7    competitors who do not know or use it." The Court can seal proprietary information to
 8    protect a business from potential harm. See Obesity Research Institute, LLC v. Fiber
 9    Research International, LLC, No. 15-CV-00595-BAS-MDD, 2017 WL 6270268, at *2
10    (S.D. Cal. Dec. 8, 2017) (granting motion to file documents containing proprietary
11    business information under seal).
12          Accordingly, the motions to seal is GRANTED. Redacted versions of the
13    aforementioned documents have been filed on the public docket. The Clerk is directed to
14    file unredacted versions of the documents and exhibits lodged at Docket Numbers 368,
15    372, and 374 under seal.
16          IT IS SO ORDERED.
17
18    DATED: Octobe,µ-ro20

19
20
21
22
23
24
25
26
27
28

                                                  2

                                                                             3:18-cv-00331-BEN-JMA
